Judgment, *399Supreme Court, Bronx County (Margaret Clancy, J.), rendered June 27, 2001, convicting defendant, after a jury trial, of assault in the first degree, gang assault in the first degree, and criminal possession of a weapon in the second degree, and sentencing him to consecutive terms of 15 years, 15 years and 5 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification. The victim had sufficient opportunity to view defendant prior to the shooting and made a convincing and reliable identification.
The court properly admitted “negative identification” evidence consisting of photo arrays and a group photo from which the victim had not identified anyone. These photographs were of persons who were sufficiently similar to defendant to establish the threshold relevancy of the negative identification evidence (People v Wilder, 93 NY2d 352, 357-358 [1999]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Buckley, P.J., Rosenberger, Ellerin, Wallach and Lerner, JJ.